DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/21/2022.
The claims 1 and 3 have been amended. Claims 2 and 4 have been cancelled. 
In view of the amendments, the Objection to claim 1 has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/21/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn.
 Election/Restrictions
Claims 1 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, and 5 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator comprising: a stator core; and a coil mounted on the stator core and having an insulating film, at least a part of the insulating film being coated with a protective paint, wherein the insulating film has vacancies therein, the vacancies are formed by hollow capsules, the protective paint has a powder, an internal form of the vacancies is smaller than an external form of the powder, and at least a portion of the capsules are exposed at a surface of the insulating film.”
Claim 3: “A method of manufacturing a stator, comprising: a coil mounting process of mounting a coil on a stator core, the coil having a conductor and an insulating film configured to cover the conductor and having a vacancy formed by a hollow capsule therein; and a coating process of applying a protective paint on the conductor and the insulating film of a coil end protruding from the stator core due to the coil mounting process to perform insulation processing on the coil end, wherein the protective paint has a powder, and an internal form of the vacancy is smaller than an external form of the powder.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 3, and 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al. (US 10763730) teaches an insulating resin method for coating a weld of a stator.
Kaneko et al. (US 2020/0091790) teaches a stator including a stator core and a coil mounted on a stator core, and having an insulating film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832